DETAILED ACITON
This office action is in response to an amendment filed November 1, 2021 for application 16/783,438.
Claims 1, 6-8, and 10-11 have been amended.  Claims 2-5 have been cancelled.  No claims have been added.  Thus, Claims 1, and 6-11 have been examined.
Acknowledgement is made of applicant’s claim for foreign priority based on an application filed in Japan on 10/07/2019.  Examiner notes the priority documents to JP2019-184724 have been received by the USPTO.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuzawa US 2012/0150799 and further in view of Yamamoto (Yamamoto et al., US 2007/0245116 A1).


Regarding claim 1, Matsuzawa teaches A storage system comprising a plurality of the nodes, (Matsuzawa FIG, 8(d) and Fig. 8 (e) and supporting paras [0063]-[0068] that discloses a remote data protection pair 860 which pairs a HSM File Server and a Remote File Server and is an example of a node.  See also Matsuzawa [0068] that discloses there may be a plurality of remote data servers 820, thus there would be a plurality of remote data pairs) 
and each of the nodes has a storage device for storing data, (Matsuzawa Figs. 1(b) and Fig. 1(c) that discloses  that discloses a HSM File server may contain Storage media 132 and/or Storage array 133 thus suggesting the Remote File Server 820 shown in in Fig. 8 (3) contains Storage media 132 and/or Storage array 133.   See also Matsuzawa that discloses the disclosure is intended to cover any and all adaptations or variations of the present invention, thus the storage media 131 and/or Storage array 133 of one embodiment of a HSM File server may be present in the HSM File server of another embodiment.) 
wherein each of the nodes stores data managed in the system; (Matsuzawa Fig. 9, element 960 “Migrate files to the remote file server”, thus the remote data protection pair 860 that contains the Remote File server 820 stores data managed in the system) 
and a node of the storage system comprises: a data migration section, (Matsuzawa Fig. 9 Steps 910, 920, 960, 940, 930, and 950 which are an example of a data migration section.   Matsuzawa [0069] that discloses HSM program 126 that is a component of the HSM File server 130 shown in Fig. 8(d) of Matsuzawa performs data migration and is an example of a data migration section.  See also Matsuzawa Fig. 1 (c) and supporting paras [0035] detailing HSM program 126.) 
including a migration source section and a migration destination section, that controls migration of the data managed in a migration source system from the migration source system configured using the nodes to a migration destination system configured using the nodes,  (Matsuzawa [0069]-[0071] discloses that the HSM contains stub information, and Matsuzawa [0044] that and Fig. 2(b) that discloses stub information consists of file metadata that includes a destination (file4 in the example) and the source (file server X, file system A, pathname /root/dirD/file10) in the example.   Thus the stub information table of Fig. 2(B) is an example of a migration source section, and is used to migrated data from a migration source system to a migration destination system )
and a data processing section that generates, in the migration destination system, stub information including information indicating a storage destination of the data in the migration source system, (Matsuzawa [0069]-[0071] that discloses that first HSM program 126 creates stub information (step 910), where steps 910 and 960 of Fig. 9 of Matsuzawa are an example of a data process section that generates in the HSM File Server file metadata and sub information shown in Fig. 2(b). destination system.)
the data migration section instructs the data processing section to migrate the data of the migration source system to the migration destination system, (Matsuzawa Fig. 9, step 940 “Recall some stub files pointing the existing file server” discloses a migration of data from a source file system to a destination file system.)
when the data processing section receives the instruction to migrate the data, and the stub information of the data exists, the data processing section reads the data from the migration source system based on the stub information, instructs the migration destination system to write the data, and deletes the stub information, (Matsuzawa Fig. 9 steps 940, 960 and supporting paras [0069]-[0071] as well as [0045] that discloses when a file is retrieved and placed on the remote file server, ( a process called “recall”) the file server replaces the stub with the whole file.   Following the transfer of the file, the entries of file metadata “Is this stub?” are set to Yes will be set to No and there will be no stub information for the file copied.)
wherein the storage system manages data, (Matsuzawa [001] discloses the invention relates to transition data among file storage systems.)
the migration source system and the migration destination system are distributed systems configured using the plurality of nodes, (Matsuzawa Figures 8 (e) and Fig. 9 showing protection pairs that contain Remote file servers and  [0068] that discloses there are a plurality of remote file servers, thus a plurality of protection pairs (i.e. nodes) that manage a plurality Remote File Servers which represent a distributed system running software using one or more of the protection pairs (i.e. nodes).) 
cause data to be distributed and stored in the plurality of nodes, (Matsuzawa FIG, 8(d) and Fig. 8€, remote data protection pair 860 which is an example of a node.  See also Matsuzawa [0068] that discloses there may be a plurality of remote data servers 820, thus there would be a plurality of remote data pairs) 
and share at least one of the nodes, (Matsuzawa Fig. 8 (d) and 8 (e) that shares at least one node that causes data to be distributed and stored in at least one of the plurality of nodes, which shares a migration source system with the migration destination system using protection pair 860, and is example of at least one node.)
and  the migration source section and the migration destination section of the node manage the migration of data among the migration source system and migration destination system (Matsuzawa [0069]-[0071] discloses that the HSM contains stub information, and Matsuzawa [0044] that and Fig. 2(b) that discloses stub information consists of file metadata that includes a destination (file4 in the example) and the source (file server X, file system A, pathname /root/dirD/file10) in the example.   Thus the stub information table of Fig. 2(B) is an example of a migration source section, and the file metadata is an example of the migration destination section and per Matsuzawa [0069]-[0071] is used to migrate data from the source file system to the destination file system.)
configured using the plurality of nodes.   (Matsuzawa [0013] discloses that a data synchronization modules is configured to creates sub files, etc., which is a feature of the data protection pair 800 (i.e. node) thus the migration source section and migration destination sections are configured using the plurality of nodes  ) 

Matsuzawa Fig. 9 steps 930, 460 and 960 repeated migrate data to the remote file server from the source file server.  Matsuzawa Fig. 9, step 950 Disconnect existing file server and supporting para [0069]discloses after HSF file server 130 recalls all data in the existing file server 810, the synchronization is finished and the existing file server can disconnect, shutdown, and remove the existing file server 810 (step 950), however, it does not explicitly discuss deleting the data.   Additionally, Matsuzawa does not discuss migrating the data based on the capacity.  Thus Matsuzawa does not explicitly teach and when the migration of the data is completed, the data migration section instructs the migration source system to delete the data, the data migration section manages an available capacity of the nodes used for the migration source system and the migration destination system, the data migration section controls the migration of the data by repeatedly (A) instructing the data processing section to select data to be migrated based on the available capacity of the nodes and migrate the data, (B) instructing the migration source system to delete the data completely migrated, and (C) updating the available capacity of the nodes from which the data has been deleted, 
Yamamoto, of a similar field of endeavor, further teaches and when the migration of the data is completed, the data migration section instructs the migration source system to delete the data.  Yamamoto [0135] discloses that after migrating data the migration source is deleted.)
the data migration section manages an available capacity of the nodes used for the migration source system and the migration destination system,  (Yamamoto [0101] discloses that when a write occurs, as is done in a migration of data from a source to a destination file system in the solution of Matsuzawa, the capacity of the target volume is checked to see if it will accommodate the write, and if not, Yamamoto migrates the volume to another physical volume.   Yamamoto [0108]-[0109] discloses that the system searches for a physical volume that can accommodate the logical volume being migrated.)
the data migration section controls the migration of the data by repeatedly: (Yamamoto  [0097] discloses the steps in Fig. 7, including the migration of data at step S10080, are repeated as necessary for each virtual access requests.).
(A) instructing the data processing section to select data to be migrated based on the available capacity of the nodes and migrate the data,  (Yamamoto Fig. 7 and 9 step S10080 
(B) instructing the migration source system to delete the data completely migrated, (Yamamoto [0135] discloses that after migrating the data the controller deletes the migration source virtual volume (step S20030).)
and (C) updating the available capacity of the nodes from which the data has been deleted, Yamamoto FIG. 10B and 11A and supporting paras [0121] that shows the capacity is updated from 6GB to 4GB as the data is freed following the migration of data in the (4GB-[6GB] ASSIGNED LB of OL ID v101 that contains ch03.)
Matsuzawa and Yamamoto are in a similar field of endeavor as both relate to migrating storage data.   Thus it would have been obvious to a person of ordinary skill in the art at the time the claimed invention was effectively filed to incorporate the volume migration of Yamamoto that takes capacity into account into the solution of Matsuzawa.   One would be motivated to do so in order to (Yamamoto [0007]-[0009]) automatically allocate storage areas from a storage pool so that writes to a volume may continue to be processed without stopping of the host computer operation even when the writes are not supported by the existing storage volumes capacity.


Regarding claim 6, the combination of Matsuzawa and Yamamoto teaches all of the limitations of 1 above.  Matsuzawa further teaches  wherein the data migration section selects, as data to be migrated, data stored in a node that is a storage destination in the migration source system (Matsuzawa Figs 8(d) and (3) that shows an old file storage system 810 that is migrated to system 860, thus is an example of a storage destination, and then is offloaded to Remote File Server 820 from system 860, thus data migrated to 820 is data stored in a node that is a storage destination in the migration source system (storage system 130). )
Yamamoto further teaches and whose available capacity is small.  (Examiner notes that the instant application does not contain an explicit definition of small capacity.   Examiner views this as a relative term, thus interprets the claim to describe that the migration target nodes may have at least two distinct capacities for a storage element such as a volume and one capacity is smaller than another thus represents small capacity.   Yamamoto [0109] discloses that the capacity of the migration target may have a variety of capacities and may be equal to or larger than the virtual capacity of the migration source.   A number a means may be deployed for selecting the target volume and capacity including giving the storage administrator a chance to select the target volume or simply selecting the first volume in the list that meets the capacity.    An administration could chose the smaller capacity for any number of reasons such as the location of the smaller capacity target might be closer and have less latency, might have higher reliability, might support faster I/O per second.   Thus Yamamoto teaches the system may select as the target a target volume that is smaller than other available targets, and the target may represent a small capacity. )



Regarding claim 9, the combination of Matsuzawa and Yamamoto teaches all of the limitations of 1 above.  Matsuzawa further teaches wherein units of the data managed in the migration source system and the migration destination source are files, objects, or blocks.  (Matsuzawa [0011] discloses that files are migrated from one file server to the new file server based on I/O requests for a file.)


Regarding claim 11, Matsuzawa teaches A data migration method to be executed in a storage system including a plurality of the nodes, (Matsuzawa [0003] discloses methods for file system migration among old and new file servers.   See Matsuzawa FIG, 8(d) and Fig. 8 (e), remote data protection pair 860 which is an example of a node.  See also Matsuzawa [0068] that discloses there may be a plurality of remote data servers 820, thus there would be a plurality of remote data pairs) 
The remainder of claim 11 recites limitations described in claim 1 above, and thus are rejected on the teachings and rationale as described in claim 1 above.  



s 7-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuzawa in view of Yamamoto as described in claim 1 above and further in view of Kakeda (Kakeda et al., US 2012/0266177 A1).

Regarding claim 7, the combination of Matsuzawa and Yamamoto teaches all of the limitations of 1 above.  However, the combination does not explicitly teach wherein each of the includes a logical volume manager that allocates a page of a logical device shared by the migration source system and the migration destination system to a logical volume, the data migration section provides an instruction to migrate the data in units of logical volumes, and when the data migration section determines that all data of the page allocated to the logical volume used for the migration source system has been migrated to the migration destination system, the data migration section provides an instruction to release the page of the logical volume.  
Kakeda, of a similar field of endeavor, further teaches wherein each of the nodes includes a logical volume manager (Kakeda Fig. 1 Storage control program 0144 that managed data within storage devices 101 and 102, where the Storage devices 101 and 102 are example of distributed files systems of Matsuzawa to which data is migrated.)
that allocates a page (Kakeda [0063] discloses that pages are allocated to one or more virtual logical volumes) of a logical device (Kakeda [0061] discloses a storage pool 0204 that is a logical storage area constituted by a plurality of logical volumes 0202, where the storage pool is an example of a logical device) shared by the migration source system and the migration destination system (Kakeda Fig. 1 and paras [0061] discloses a plurality of logical volumes  to a logical volume, (Kakeda [0062]-[0063] discloses the storage control program 0114 creates the page from the storage pool 0204 and assigns the page to a virtual logical volume)
the data migration section provides an instruction to migrate the data (Kakeda [0174] discloses data may be migrated) in units of logical volumes, (Kakeda [0174] discloses that data is presented in terms of virtual logical volumes for migration, thus the data is migrated in units of logical volumes.   See also Kakeda Fig. 18 and para [0171] disclosing migration of logical volumes.)
and when the data migration section determines that all data of the page allocated to the logical volume used for the migration source system has been migrated to the migration destination system, the data migration section provides an instruction to release the page of the logical volume.  (The solution of Matsuzawa in view of Yamamoto and Kakeda that discloses releasing the storage space following a migration as described in Yamamoto [0135] and Kakeda that discloses migrating volumes made up of pages would release any page of the logical volume following the migration.)  
Matsuzawa, Yamamoto, and Kakeda are in a similar field of endeavor as all relate to migrating data in a storage system.   Thus it would have been obvious to one of ordinary skill in the art to (Kakeda [0059]-[0062]) organize the physical disks of the storage system into virtual storage pools composed of virtual volumes (Kakeda Fig. 18, and para [0171]) that may be 


Regarding claim 8, the combination of Matsuzawa and Yamamoto teaches all of the limitations of 1 above.  
However, the combination does not explicitly teach wherein each of the nodes used for the migration source system and the migration destination system includes a storage device, each of the nodes includes a logical volume manager that allocates a page of a logical device of the storage device shared by the migration source system and the migration destination system to a logical volume, the data migration section provides an instruction to migrate the data in units of logical volumes, and when the data migration section determines that all data of the page allocated to the logical volume used for the migration source system has been migrated to the migration destination system, the data migration section provides an instruction to release the page of the logical volume.
Kakeda, of a similar field of endeavor, further teaches wherein each of the nodes used for the migration source system and the migration destination system includes a storage device, (Kakeda Fig. 1 discloses each Storage Device 101 and 102 contains an Auxiliary storage device such as 0113 and 0123, where the Storage Device 101 and 102 are examples of nodes and Auxiliary storage devices 0113 and 0123 are examples of a storage device.)
each of the nodes includes a logical volume manager (Kakeda Fig. 1 where each Storage device 0101 and 0102 contains a Storage control program 0114 and 0124, an example that allocates a page (Kakeda [0063] discloses that pages are allocated to one or more virtual logical volumes) of a logical device (Kakeda [0061] discloses a storage pool 0204 that is a logical storage area constituted by a plurality of logical volumes 0202, where the storage pool is an example of a logical device) shared by the migration source system and the migration destination system (Kakeda Fig. 1 and paras [0061] discloses a plurality of logical volumes where the source system and the destination systems each contain a storage volume that share pages assigned from a common storage pool, thus they share a logical device (the common storage pool).) to a logical volume, (Kakeda [0062]-[0063] discloses the storage control program 0114 creates the page from the storage pool 0204 and assigns the page to a virtual logical volume)
the data migration section provides an instruction to migrate the data (Kakeda [0174] discloses data may be migrated) in units of logical volumes, (Kakeda [0174] discloses that data is presented in terms of virtual logical volumes for migration, thus the data is migrated in units of logical volumes.   See also Kakeda Fig. 18 and para [0171] disclosing migration of logical volumes.)
and when the data migration section determines that all data of the page allocated to the logical volume used for the migration source system has been migrated to the migration destination system, the data migration section provides an instruction to release the page of the logical volume.  (The solution of Matsuzawa in view of Yamamoto and Kakeda that discloses releasing the storage space following a migration as described in Yamamoto [0135] and Kakeda that discloses migrating volumes made up of pages would release any page of the logical volume following the migration.)  



Regarding claim 10, The storage system according to claim 1,  However, the combination does not explicitly teach wherein each of the nodes includes a logical volume manager that allocates a page of a logical device shared by the migration source system and the migration destination system to a logical volume shared by the migration destination system and the migration source system, and a local system section that manages data of the migration source system and the migration destination system via the logical volume.  
Kakeda, of a similar field of endeavor, further teaches wherein each of the nodes includes a logical volume manager (Kakeda Fig. 2 and para [0171] Storage control program 0114) that allocates a page (Kakeda [0193] discloses the storage control program 0114 allocates pages ) of a logical device shared by the migration source (Kakeda Fig. 2 and supporting para [0171] discloses a Storage pool 0204 (a logical device) that shares pages between Virtual Logical volumes 202, 203, and 205, where Virtual logical volume 0205 is the source volume.) system and the migration destination system to a logical volume shared by the migration destination system and the migration source system, (Kakeda Fig. 2 and paras [0057]-[0066] discloses Storage pool 0204 contains  Virtual logical volume 0205 storage that manages pages that may be shared with destination Logical volume 0202 that is a part of the Storage pool 0204.   Examiner notes that, as claimed, the pages must simply be shared, and they are not claimed to be shared at the same time.  Since they are a part of the same storage and a local system section that manages data of the migration source system and the migration destination system via the logical volume. (The solution of Matsuzawa and Yamamoto that pulls data for migration from the destination system would be initiated by the Management server 103 of Matsuzawa Fig. 1 that would direct the Storage control program 0144 of Kakeda shown in Fig. 2 and detailed in paras [00057]-[0066] (an example of a local system section that manages data of the migration source system) to migrate the pages  to the target Logical volume.) 
The motivation to combine Kakeda into the combination of Matsuzawa and Yamamoto is the same as set forth in claim 7 above.


Response to Remarks/Arguments
Examiner thanks applicant for their remarks of November 1, 2020.   Applicant’s response has been fully considered but the arguments are not persuasive in light of the rejections provided above and the remarks detailed below.  

Applicant argues on page 11 of their remarks “it is assumed that a migration source and a migration destination are separate devices (see para. [0008])....  When the total of a capacity of the migration source and a capacity of the migration destination is larger than a physical capacity, an available capacity becomes insufficient and the migration fails (ID.).’   
Examiner respectfully disagrees.   Matsuzawa paragraph [0008] teaches that data is migrated from a source to a destination file system.  The file system of Matsuzawa is not necessarily a single device.  As show in figures 1(b) and 1(c), the file servers of Matsuzawa may be a collection of physical storage media 132 and/or a Storage array.   There is nothing in Matsuzawa that discloses the file systems are fixed in size.  There is nothing in Matsuzawa that suggest the migration process will fail based on a target size.
Applicant does not claim the system selects data based on the available capacity of the target node being larger or smaller than the source node as suggested by applicant’s remarks.  

Applicant further emphasizes ‘the same node 110 for the migration source distributed file system (FS) 101 and the migration destination FS 102 enables the migration of a file between the distributed FSs without the introduction of another node 110 for the migration (ID.).’... Examiner notes Applicant’s claim 1 “a node of the storage system comprises:... the migration source system and the migration destination system.. share at least one of the nodes’ suggests the source file system and the destination file system cooperate to process migration using at least one node, which includes the scenario that at most one node is used.
 Applicant claims in claim 1 repeated steps (A), (B), and (C) that claim ‘select data to be migrated based on the available capacity of the nodes and migrate the data’.   The repeated steps as claimed may applied for a subset of the data on the source node.  Thus the source file system may be divided in records s1, s2, s3, and s4, and they may be copied to target in 4 separate blocks.  This would be consistent with applicant’s statement on page 11 of their remarks “the same node 110 for the migration source distributed file system (FS) 101 and the migration destination distributed FS 102 enables the migration of the file between the distributed FSs without the introduction of an additional node 101 for the migration (ID.).”   Furthermore, consistent with claim 7 of the instant application, the source records  s1, s2, s3, and s4, may be 4 separate logical volumes within the source file system and they may be migrated (written to the target file system and then deleted from the source) in 4 separate volume migration steps that migrate data to a single target file server (node) and the data may be selected ‘based on the available capacity of the nodes’ as the data is not copied (i.e. selected to be copied) until a target physical volume of sufficient size has been created, where the target physical volume is a component of the available capacity of one of the nodes, thus ‘based on the available capacity of the nodes’.  
Yamamoto [0101] discloses that when a write occurs the capacity of the target volume is checked to see if it will accommodate the write, and if not, Yamamoto migrates the volume to another physical volume.   Yamamoto [0109] discloses that the system searches for an 

Applicant states on page 12 “The deficiencies in Matsuyama are not overcome by resort to Yamamoto or Kakeda.   Yamamoto is merely relied upon for deleting source data after migration and monitoring capacities while Kakeda is relied upon for disclosing a logical volume manager’.
Examiner respectfully disagrees for the reasons stated in the above rejections and response to arguments/remarks.    Yamamoto teaches repeatedly identifying a new physical volume to accommodate data and migrating data to the new volume that is assigned to the target file system.  Yamamoto goes beyond ‘deleting source data after migration and monitoring capacities’.

Applicant’s remarks with respect to independent claim 11 all relate to perceived errors in the independent claims and thus have been addressed in the rejection and remarks above for independent claim 1.

Applicant’s remarks with respect to dependent claims 6-10 all relate to perceived errors in the base claims and thus have been addressed in the rejection and remarks above for independent claim 1 from which they depend.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.M.G./Examiner, Art Unit 2138                                                                                                                                                                                                         
/William E. Baughman/Primary Examiner, Art Unit 2138